DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  “the length” in line 2 should read “a length”.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  “MOF” is not defined and the claim should read “metal organic framework (MOF)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Birnkrant et al. (U.S. PG Pub. # 2018/0136053 A1).

In Re claims 1 and 3, ‘053 teaches a distributed environmental monitoring system comprising: one or more optical fibres (28, 32, 40, 42) along the length of which light can be transmitted, wherein the one or more optical fibres define a plurality of nodes (34) spaced along (along doesn’t require being directly connected with just near) the length, each node configured to vary the properties of light returned back along the optical fibre(s) according to a condition of the environment detected at the node (par. 0005, 0021); wherein one or more of the one or more nodes is configured to detect a condition of the environment due to light scattering (pars. 0021, 0052, 0054, 0056) at the node.

In Re claim 10, ‘053 teaches a light source for transmitting light into and along the optical fibre(s) and a detector for receiving light returned along the optical fibre(s) from the environment (abstract, 36 and 38).

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curtis (GB 2208711A).
In Re claims 1 and 4, ‘711 teaches a distributed environmental monitoring system comprising: one or more optical fibres (8, fibers between 11 and 12 and 12 and 14) along the length of which light can be transmitted, wherein the one or more optical fibres define a plurality of nodes (11 and 13) spaced along the length, each node configured to vary the properties of light returned back along the optical fibre(s) according to a condition of the environment detected at the node (pg. 4); wherein one or more of the one or more nodes is configured to detect a condition of the environment due to deformation of fibres by deformation of a coating provided at the node in response to the coating being contacted by a specific substance (pgs. 3, 7 and 8).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunigami (U.S. PG Pub. # 2011/0051123 A1).
‘123 teaches a distributed environmental monitoring system comprising: one or more optical fibres (20) along the length of which light can be transmitted, wherein the one or more optical fibres define a plurality of nodes (22) spaced along the length, each node configured to vary the properties of light returned back along the optical fibre(s) according to a condition of the environment detected at the node (abstract, pars. 0012 – 0013).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Birnkrant et al. (U.S. PG Pub. # 2018/0136053 A1).
‘053 teaches wherein each optical fibre comprises a first core (40) along which light is transmitted from a first end of the fibre to a second end of the fibre, the light exiting the second end into an environment to be sensed (par. 0057), and a second core (42) along which light returned from the environment is transmitted from the second end to the first end (par. 0057).

‘053 is silent to a tubular cladding as claimed. 

However, it is well known in the art that optical fibers have a tubular cladding with a core in the interior as the cladding as the cladding ensures minimal attenuation of the optical signals traversing the core and lessens the chances of interference with adjacent optical fibers, thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place a cladding around the cores (40 and 42) of ‘053 so as to ensure optimal signal propagation and lessen the chance for interference among the transmitting and receiving signals thus ensuring a accurate detector system.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Boersma et al. (WO 2015/183090 A1).

	In Re claims 1 and 5, ‘090 teaches a distributed environmental monitoring system comprising: one or more optical fibres (pg. 16) along the length of which light can be transmitted, wherein the one or more optical fibres defines a node (grating. Pgs. 18, 31, 34) with an MOF coating for detection by a substance (pg. 34), wherein each node configured to vary the properties of light returned back along the optical fibre (how gratings operate) according to a condition of the environment detected at the node; 
	‘090 appears to be explicitly silent in the embodiment to a plurality of nodes spaced along the length of fibre as claimed.  
	However, an embodiment teaches a waveguide with a multitude of nodes (gratings) spaced apart whereby each node is used for independent detection (pg. 18 – 19). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fibre with a node to include multiple nodes as taught in the embodiment of pages 18 – 19 so as to allow for a multitude of environmental detection sites to detect differing gases or other external environments thus making a versatile monitoring system in a compact configuration.

Claims 6 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kunigami (U.S. PG Pub. # 2011/0051123 A1) in view of Newbold (U.S. PG Pub. # 2022/0144437 A1).
‘123 teaches the system of claim 1 and a body (40) applying pressure to a sheet (18) of sensors (22) but is expressly silent to wherein one or more of the one or more nodes is located at or in a passenger seat of an aircraft; wherein at least one of one or more nodes located at or in a passenger seat is provided in the seat and detects pressure due to presence of a passenger in the seat as the condition of the environment; wherein at least one of one or more nodes located at or in a passenger seat detects pressure due to presence of an object in proximity to the seat as the condition of the environment and wherein the object is a flotation device.

‘437 teaches a passenger seat with a pressure monitoring system to determine whether a passenger is seated in a seat or sensors to detect whether a floatation device has been removed (pars. 0018, 0023).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seat cushion of ‘437 to use the system of claim 1 as the sensor within the seat cushion so as to determine whether a passenger is seated in a seat or to detect whether a floatation device has been removed whereby pressure exerted the floatation device applies a pressure of which when removed the pressure is removed as using an optical system such as that taught by ‘123 within a seat cushion of ‘437 allows for a small scale sensor with great accuracy that eliminates the possibility of EMI in the sensing system as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/            Primary Examiner, Art Unit 2874